 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    BRYAN DRYDEN,                                            Case No. 2:16-cv-01227-JAD-GWF
 8                                            Plaintiff,
              v.                                                              ORDER
 9
      STATE OF NEVADA, et al.,
10
                                           Defendants.
11

12           This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel (ECF
13   No. 66), filed on February 26, 2019. Also before the Court is Plaintiff’s Motion to Extend Copy
14   Work Limit (ECF No. 67), filed on February 26, 2019. Defendants Ted Nielson and Kenneth
15   Osborn filed their Oppositions (ECF Nos. 68, 70) on March 12, 2019.
16           I.      Motion for Appointment of Counsel
17           There is no constitutional right to the appointment of counsel in civil cases. Ivey v. Bd. of
18   Regents of Univ. of Alaska, 673 F.2d 266, 269 (9th Cir. 1982). In determining whether counsel
19   should be appointed, the court has discretion to consider three relevant factors: (1) the plaintiff’s
20   financial resources; (2) the efforts made by the plaintiff to secure counsel; (3) the meritoriousness
21   of the plaintiff’s claim; and (4) the ability of the petitioner to articulate his claims pro se in light
22   of the complexity of the legal issues involved. Id.
23           Plaintiff requests appointment of counsel. He argues that he cannot afford counsel,
24   suffers from mental and physical conditions, that his ability to litigate is greatly limited, and that
25   attorneys he has contacted have not agreed to represent him in this matter. Defendant argues that
26   Plaintiff has failed to set forth exceptional circumstances warranting appointment of counsel.
27   The Court finds that Plaintiff has not presented sufficient evidence to persuade this court to
28   appoint counsel to represent him. Plaintiff appears to have sufficient ability to articulate his
                                                           1
 1   claims pro se in light of the complexity of the issues involved. The Court, therefore, denies

 2   Plaintiff’s motion for appointment of counsel.

 3          II.     Motion to Extend Copy Work Limit

 4           Plaintiff requests a ten dollar ($10.00) extension of his legal copywork limit and

 5   represents that he has exceeded the limit. He represents that he requires additional funding to

 6   litigate this matter and to prepare discovery. Defendant argues that Plaintiff has not shown that

 7   additional copies are needed to litigate this case. The Court finds that Plaintiff has established

 8   good cause for the granting of the extension. The Court, therefore, grants Plaintiff’s motion to

 9   extend his copy work limit by ten dollars ($10.00). Accordingly,

10          IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

11   No. 66) is denied.

12          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Copy Work Limit (ECF

13   No. 67) is granted.

14          Dated this 13th day of March, 2019.
15

16
                                                           GEORGE FOLEY, JR.
17                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                       2
